Exhibit 10.26

 

Power of Attorney

 

We, Legend Holdings Limited (“this Company”), a Chinese company with Business
License No.: 1100001420507(2—1), and holder of 51% of the entire equity
interests in Lenovo Security Technologies (Beijing), Inc. (“LWY”) (“Our
Shareholding”), hereby irrevocably authorize Lenovo-AsiaInfo Technologies, Inc.
(“LAI”) to exercise the following rights relating to Our Shareholding during the
term of this Power of Attorney, in consideration of a fixed fee of RMB100,000
per annum (the “Fixed Fee”) which shall be payable no later than December 19,
2011.

 

LAI is hereby authorized to act on behalf of ourselves as our exclusive agent
and attorney with respect to all matters concerning Our Shareholding, including
without limitation: 1) attend shareholders’ meetings of LWY; 2) exercise all the
rights of a shareholder that we are entitled to under the laws of China and
LWY’s Articles of Association, including but not limited to the sale or transfer
or pledge or disposition of Our Shareholding in part or in whole; and 3)
designate and appoint on behalf of ourselves, the legal representative
(chairperson), the directors (except that one of the directors may be appointed
by us), supervisor, the chief executive officer and other senior management
members of LWY.

 

Without limiting the generality of the powers granted hereunder, LAI shall have
the power and authority under this Power of Attorney to execute the Equity
Transfer Arrangement Agreement, to which we are a party, and any share transfer
contract contemplated therein, on behalf of ourselves, and to effect the terms
of the Share Pledge Agreement to which we are a party, on behalf of ourselves,
both dated the date hereof.

 

1



--------------------------------------------------------------------------------

All the actions associated with Our Shareholding conducted by LAI in accordance
with this Power of Attorney shall be deemed as our own actions, and all the
documents related to Our Shareholding executed by LAI in accordance with this
Power of Attorney shall be deemed to be executed by us. We hereby acknowledge
and ratify those actions and/or documents by LAI; provided, however, that the
aforesaid actions and/or documents shall comply with the related laws and
regulations of the PRC, and the Articles of Association of LWY.

 

LAI is entitled to re-authorize or assign its rights related to the aforesaid
matters to any other person or entity at its own discretion by giving written
notice to us.

 

This Power of Attorney shall be irrevocable and continuously valid from the date
of execution of this Power of Attorney until December 19, 2011.

 

During the term of this Power of Attorney, we hereby waive all the rights
associated with Our Shareholding, which have been authorized to LAI through this
Power of Attorney, and shall not exercise such rights by ourselves.

 

This Power of Attorney is written in Chinese and English; in case there is any
conflict between the Chinese version and the English version, the Chinese
version shall prevail.

 

2



--------------------------------------------------------------------------------

Legend Holdings Limited Representative:  

/s/ Tang Xudong

--------------------------------------------------------------------------------

Name:   Tang Xudong Title:   Vice President December 2, 2004

 

3